DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites a “a reference line of the wind turbine rotor blade extends from said blade root to said blade tip within said aerodynamic shell and has a sweep and a prebend”. However, no structure of the reference line capable of defining the reference line is recited in the claim. It is unclear what the reference line is referencing to. Therefore, the claimed reference line only contains an indefinite line and therefore fails to particularly point out the claimed subject matter.
Claims 9-12 are also rejected under 35 U.S.C. 112(b) by virtue of their dependency on claim 8.
Claim 13 recites “said prebend of the wind turbine rotor blade is in a range from 0.25% to 8% of said blade length”. However, it is unclear what parameter of the prebend is being compared with the blade length. Prebend may contain many dimensional parameters such as 
Siumilarly, claim 14 recites wherein the wind turbine rotor blade defines a blade length; and, said sweep of the wind turbine rotor blade is in a range from 0.25% to 10% of the blade length without specifying the specific dimension of the sweep to establish the comparison.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nordex Energy GMBH (German Patent Document DE 202013007886U1; see attached machine translation), hereinafter Nordex, in view of Schibsbye (U.S. Pre-Grant Publication No. 2014/0234115).

As per claim 1, Nordex discloses a wind turbine rotor blade comprising: a rotor blade body having a blade tip, a blade root for attachment to a rotor hub, a load carrying structure (support structure having spar web along longitudinal sections 18 and 20; figure 1; paragraphs [0015], [0016]), and an aerodynamic shell (wind turbine rotor blade 10 has an aerodynamic shell; paragraph [0045]); said blade root defining a z-axis of a right-handed coordinate system; said aerodynamic shell having a leading edge, a trailing edge, a pressure side, a suction side, and, at a longitudinal position close to said blade tip, an aerodynamic (all wind turbine blades have these elements inherently); said chord defining a direction of a y-axis of the right-handed coordinate system and said profile height defining a direction of an x-axis of the right-handed coordinate system; said load carrying structure including a shear web connecting said pressure side and said suction side (the support structure formed as a spar-web; paragraph [0015]); the wind turbine rotor blade having a prebend towards said pressure side such that said blade tip is offset from the z-axis along the direction of the x-axis (a pre-bend towards the pressure side; paragraph [0014]); the wind turbine rotor blade having a sweep towards said trailing edge such that said blade tip is offset from the z-axis along the direction of the y-axis (as shown; figure 1); said shear web being a planar shear web defining a shear web plane; said shear web plane including the z-axis or having a constant distance therefrom (longitudinal section 18 extending along longitudinal axis 12; figure 1). 
Nordex does not explicitly teach said shear web plane being inclined with regard to the x-axis. 
Schibsbye is an analogous prior art in that it deals with a wind turbine blade having a twisted shear web. Schibsbye teaches wherein the shear web, near the root has an inclination with regards to the x-axis in the height direction (spars 120, 122 is at first angle less than 45 degrees with respect to the plane of rotation 80, i.e., in the height direction, most effectively resists deflection; figures 5-9; paragraph [0028]).
Therefore, in order to effectively resist deflection towards the tower, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Nordex’s shear web to incorporate Schibsbye’s twisted shear web having an angle less than 45 degrees with the plane of rotation because as Schibsbye teaches, the angle of less than 45 degrees most effectively resist deflection (paragraph [0028]).

(first angle of less than 45 degrees with respect to the plane of rotation 80; figure 5; paragraph [0028]). By the combination of claim 1 above, in corporating the inclined shear web of Schibsbye to Nordex’s shear web, the combined structure would have all features of claim 2.

As per claim 3, Nordex, in view of Schibsbye, discloses the wind turbine rotor blade of claim 1. Nordex further discloses wherein said shear web extends over a large part of a length of the wind turbine rotor blade, including at least one of a longitudinal section having said sweep and a longitudinal section having said prebend (as shown, the support structure shown in longitudinal sections 18 and 20 extend the entire length of the wind turbine blade, i.e., the shear web includes both the sweep section and the prebend section; figure 1).

As per claim 4, Nordex, in view of Schibsbye, discloses the wind turbine rotor blade of claim 1. Nordex further discloses wherein the wind turbine rotor blade has one or more further shear webs, wherein each of said further shear webs is planar and arranged in a plane parallel to said shear web plane (box-shaped spar, i.e., two shear webs in parallel; paragraph [0015]).

As per claim 5, Nordex, in view of Schibsbye, discloses the wind turbine rotor blade of claim 1. Nordex further discloses wherein the aerodynamic shell includes a suction side half shell and a pressure side half shell (two shell halves; paragraph [0045]).

(box-shaped spar, i.e., two spar caps connected by two shear webs; paragraph [0015]).

	As per claim 7, Nordex, in view of Schibsbye, discloses the wind turbine rotor blade of claim 6. While Nordex does not explicitly disclose wherein said spar caps are integrated into said half shells, the examiner takes an official notice that spar caps integrated into the blade shell halves are well known in the art. The official notice is capable of such instant and unquestionable demonstration as to defy dispute. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Nordex’s spar caps and the shell halves to be formed integrally as the spar caps integrated with the shell halves are well known in the art.

As per claim 8, Nordex, in view of Schibsbye, discloses the wind turbine rotor blade of claim 1. Nordex further discloses wherein a reference line of the wind turbine rotor blade extends from said blade root to said blade tip within said aerodynamic shell and has a sweep and a prebend (imaginary reference line along longitudinal sections 18 and 20; figure 1).

As per claim 9, Nordex, in view of Schibsbye, discloses the wind turbine rotor blade of claim 8. Nordex further discloses wherein the reference line is a planar curve (longitudinal sections 18 and 20 forms a curve; figure 1).

As per claim 10, Nordex, in view of Schibsbye, discloses the wind turbine rotor blade of claim 1. Nordex further discloses wherein the reference line is arranged in said shear web plane or at a constant distance therefrom (longitudinal section 18 aligns with axis 12; figure 1).

As per claim 11, Nordex, in view of Schibsbye, discloses the wind turbine rotor blade of claim 1. Nordex further discloses wherein a distance between said shear web plane and the reference line varies (the distance between longitudinal section 20 and axis 20 varies; figure 1).

As per claim 12, Nordex, in view of Schibsbye, discloses the wind turbine rotor blade of claim 8. Nordex further discloses wherein a distance between said shear web plane and the reference line varies such that the distance is larger in an outer longitudinal section of the wind turbine rotor blade close to said blade tip than in an inner longitudinal section of the wind turbine rotor blade close to said blade root (at the tip, the distance between longitudinal section 20 and axis 12 is greater than at the root; figure 1).

As per claim 13, Nordex, in view of Schibsbye, discloses the wind turbine rotor blade of claim 1. Nordex further discloses wherein the wind turbine rotor blade defines a blade length. While Nordex does not teach said prebend of the wind turbine rotor blade is in a range from 0.25% to 8% of said blade length, it would only require optimization to discover the optimum or workable ranges. It is noted that the applicant fails to teach any criticality to the claimed range other than simple optimization. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Nordex’s prebend to incorporate a length of 0.25% to 8% of the blade length because where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP 2144.05 II. ROUTINE OPTIMIZATION).

As per claim 14, Nordex, in view of Schibsbye, discloses the wind turbine rotor blade of claim 1. Nordex further discloses wherein the wind turbine rotor blade defines a blade length. While Nordex does not teach said sweep of the wind turbine rotor blade is in a range from 0.25% to 10% of the blade length, it would only require optimization to discover the optimum or workable ranges. It is noted that the applicant fails to teach any criticality to the claimed range other than simple optimization. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Nordex’s sweep to incorporate a length of 0.25% to 10% of the blade length because where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP 2144.05 II. ROUTINE OPTIMIZATION).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jensen (U.S. Pre-Grant Publication No. 2011/0176928) teaches inclined shear webs.
Dobbe (U.S. Pre-Grant Publication No. 2017/0122287) also teaches inclined shear webs.
Doyle (U.S. Pre-Grant Publication No. 2010/0062238) also teaches inclined shear webs.
Gonzalez (U.S. Pre-Grant Publication No. 2016/0177915) teaches a wind turbine blade having a prebend.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745